Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 1 of 10 1

  

Akeem Henderson, et al. vs Willis-Knighton Medical Center

 

 

 

 

 

Richard M. Sobel, M.D. Nove,
1 UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA
2 SHREVEPORT DIVISION
3
4 AKEEM HENDERSON, et al.,
5 Plaintiffs, CASE NUMBER
6 vs. 5:19-CV-00163
7 WILLIS-KNIGHTON MEDICAL CENTER
d/b/a Willis-Knighton South
8 Hospital,
9 Defendant.
10
Li
12 DEPOSITION OF
13 RICHARD M. SOBEL, M.D.
14
15 November 26, 2019
16 10:02 a.m.
17
18
19
20 105 Tivoli Gardens Road
21 Peachtree City, Georgia 30269
22 Thomas R. Brezina, CRR, RMR, CCR-B-2035
23
24
25
Elizabeth Gallo GeorgiaReporting.com/Schedule

ROURT RES OR TING. Ako 404.389.1155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 2 of 10 PagelD #: 161

Akeem Henderson, et al. vs Willis-Knighton Medical Center
Richard M. Sobel, M.D. November 26, 2019

 

Page 124
1 up. "If the oxygen saturation is maintained at
2 95 percent or greater, it may be discontinued."
3 Is that appropriate?
4 A Generally speaking it's appropriate.

5 Tt doesn't mean that you're going to want to
6 discontinue it in all cases, but yeah. If it's not
7 maintained at 95 percent, I think it's very clear
8 that you should not be discontinuing it.
9 Q Does the child with a compromised
10 respiratory system such as this patient, tend to
11 have a lower 02 saturation rate, perhaps, than a
12 healthier child?
13 A It's possible.
14 Q Would you defer to the expertise of a
15 pediatric physician, perhaps, on that?
16 A No.
17 Q Your next paragraph it looks like
18 you're getting into the facts of the case, on
19 February 10th at 0154. See where we're getting
20 there? Before we get to that, what is a space lab
21 monitor? It's not in your report. Do any of the
22 ERs where you've worked in the past, have a space

23 lab monitor?

 

 

 

24 A I've seen them, yes.
25 Q And have you used those? I mean, is
Elizabeth Gallo GeorgiaReporting.com/Schedule

ee COURT PEDO PEE LEC 404.389.1 155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 3 of 10 PagelD #: 162

Akeem Henderson, et al. vs Willis-Knighton Medical Center

 

Richard M. Sobel, M.D. November 26, 2019
Page 128
1 Q And how do you define respiratory
2 distress in this situation?
3 A Well, I think I defined it pretty well.

4 This is a classic description of it. In the next

5 paragraph on page 6, "Ailiyah presented in a, quote,
6 tripod, unquote, position with frank respiratory

7 distress. Per Susan Rainer, RN, at 2:05 a.m. she

8 was, quote, distressed; quote, uncomfortable; and,

9 quote, anxious."

10 And then I went on to explain what --
11 the clinical implications of the tripod position.

12 It's the physical stance which may be the hallmark
13 of children experiencing respiratory distress. It
14 would be very typical, so this would be an obvious
15 case of respiratory distress.

16 Q And the tripod position was noted by
17 the nurse, is that correct, in her 2:05 note?

18 A I believe it was at 2:05.
19 Q And we might go ahead and attach a copy

20 of the record.

21 MR. ROBISON: Sedric, are you there?
22 MR. SEDRIC BANKS: Yes, please.

23 MR. PUGH: These are the ones that I
24 e-mailed to you.

25 BY MR. ROBISON:

 

 

 

Elizabeth Gallo GeorgiaReporting.com/Schedule
FOE T PEP MR TINE. LAC 404.389.1 155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 4 of 10 PagelD #: 163

Akeem Henderson, et al. vs Willis-Knighton Medical Center

 

Richard M. Sobel, M.D. November 26, 2019
Page 131
1 Q We're still at the first paragraph when

2 the patient first presented to the emergency room on
3 February 10. It was 2:05 a.m., correct, and the

4 patient was sitting in tripod position. Can you

5 just explain for us what that is?

6 A Sure. I can see arrival time is 1:54.
7 The first citation of the tripod position is at

8 2:05. Then there is another citation of it by the

9 nurse at 2:11, and it looks like there is another
10 citation at 2:22, which is associated with a

11 correction and a crossout.

12 The tripod position is essentially a

13 three-point position where a person is supporting

14 their thorax with their hands, so typically they

15 would have their palms on a gurney. Could even be
16 fists closed on the gurney. Those would be the two
17 points of the triangle, and the third point would be
18 the -- the pelvis or the patient's sitting on the

19 gurney.

20 So when they're in the tripod position,
21 they're leaning forward to help the lungs become
22 more freely mobile. Essentially take the -- the

23 weight of the body off the lungs and enable

24 accessory muscles to be a little bit more effective

25 in moving the thorax.

 

 

 

@@ Elizabeth Gallo Elizabeth 1 Gal lo GeorgiaReporting.com/Schedule
EQUREY FEDORTING. Lic ED OR PING. bh 404.389.1155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 5of10PagelD#: 164

Akeem Henderson, et al. vs Willis-Knighton Medical Center
Richard M. Sobel, M.D. November 26, 2019

 

Page 132
1 The whole reason for that is

2 bronchospasm and decreased air exchange, so this is
3 the -- the signature of respiratory distress and the
4 potential for respiratory failure, which is what she
5 experienced when she died.

6 Q And that would be comparable to a

7 person or an adult leaning forward? In other words,
8 with your hands on your knees if you are out of

9 breath? The same?

10 A Could be. It could be. If you are in
11 a chair, you could be tripodding in that manner,

12 yes.

13 Q You're referencing the 2:05 note from
14 the nurse that indicated the patient currently
15 sitting in tripod position, and I'm showing that is

16 on page 769. Wait. I'm sorry. Seven --

17 A Sixty-six, I think. 766 is what I see.
18 Q “That's on the nurse's notes; correct?
19 A Yes.

20 Q And it indicates there that the patient

21 has strep throat and -- right?
22 A Well, actually the records that you
23 have submitted to me are a little bit different than

24 the records that I have received. I must say I

 

 

 

25 think I've received maybe three -- at least three
@ Elizabeth Gallo Elizabeth Gallo GeorgiaReporting.com/Schedule
CoWET peDORTING, Vo 404.389.1155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 6 of 10 PagelD #: 165

Akeem Henderson, et al. vs Willis-Knighton Medical Center
Richard M. Sobel, M.D. November 26, 2019

 

Page 140
1 should be hooked up to the monitor with continuous

2 pulse oximetry. Should have continuous
3 plethysmography, respiratory rate, the heart rate.

4 Should be on supplemental 02.

5 This is a child that's got to be wired
6 for sound, and IV is -- needs to be started.
7 Intravenous steroids, magnesium, continuous

8 bronchodilator therapy. The die is cast when this

9 child arrives at the hospital. This is a child that
10 needs to be admitted. |
11 Q Under -- since we're looking at that,
12 on the nurse's notes we're looking at vital

13 statistics at 0323, what do those say? The pulse ox
14 goes to 99 percent, correct, and 99 percent is good?
15 A No. This is the result, more likely

16 than not, within reasonable medical certainty, if

17 you would like to use the term, of the patient

18 getting a neb treatment --

19 Q So she --
20 A -- with oxygen.
21 Q So the patient was treated and got

22 better?
23 A So -- no. So this is the pulse
24 oximetry that is measured on high-flow 02.

25 Q Where is that documented?

 

 

 

@ Hizabeth Gallo Elizabeth Gal lo GeorgiaReporting.com/Schedule
COURT BPEPORTING. Lic 404.389.1155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 7 of 10 PagelD #: 166

Akeem Henderson, et al. vs Willis-Knighton Medical Center

 

Richard M. Sobel, M.D. November 26, 2019
Page 141
1 A So it's not a room air pulse oximetry.
2 Q And where is that part documented, that
3 she is on oxygen at that point?
4 A Well, look at time of the nebulizer

5 treatment. So there is an albuterol nebulizer

6 treatment that is begun at 3:16. That is given with

7 high-flow 02.

8 Q Is that appropriate? Is that an

9 appropriate treatment?

10 A Yes. Yes, it's appropriate. So if you
11 note in the previous records, they document pulse

12 oximetry on room air, especially when she went home.
13 There was a pulse oximetry documented on room air.
14 That's what you need. In this particular case the
15 first pulse oximetry was on room air, so that is

16 prior to the neb. The neb is given with oxygen, and
17 the second pulse oximetry, there is no documentation
18 of being on room air. That it's taken simultaneous
19 with an albuterol treatment, which is given with
20 oxygen, so --
21 Q Before we get there, since we're
22 looking at administered medication, which would be
23 in the nurse's notes continued -- I think you're
24 looking at that now?

25 A On 767.

 

 

 

Elizabeth Gallo GeorgiaReporting.com/Schedule
ee OER ET PED OR TING. RES. 404.389.1 155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 8 of 10 PagelD #: 167

Akeem Henderson, et al. vs Willis-Knighton Medical Center
Richard M. Sobel, M.D. November 26, 2019

 

Page 171
1 To get to a safe discharge after this presentation?

2 I would have to say it's impossible.
3 Q Do you always repeat in your dictation,

4 what is in the nurse's dictation?

5 A You have to address it.
6 Q But do you --
7 A I don't always repeat it, but if the

8 nurse says something that is not accurate, then I

9 address it and say why it isn't accurate and why --
10 how it's different from what I found.

11 Q How long does a pediatric patient

12 typically remain in a tripod position after being
13 treated?

14 A Well, there is no way to assign a

15 number to that. I mean, they may proceed from the
16 tripod position to intubation and sedation, so that
17 all could happen over the course of five minutes --
18 the tripodding is over because the patient is ona
19 ventilator -- or it may persist for, who knows;
20 quite a while.
21 Your goal is to improve the patient's
22 condition, get them out of the tripod position
23 clearly because it's totally nonreassuring, and it

24 is an indication of respiratory distress.

 

 

 

25 Q In your opinion on page 7 you're noting
@ Elizabeth Gallo Elizabeth Gallo GeorgiaReporting.com/Schedule
GQFET BIPORTING. Lc 404.389.1155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 9 of 10 PagelD #: 168

Akeem Henderson, et al. vs Willis-Knighton Medical Center
Richard M. Sobel, M.D. November 26, 2019

 

Page 172
1 that it takes 20 to 30 minutes of washout time for a

2 valid reading of 02. What does that mean?
3 A Well, that means when you increase the
4 FIO2 or the percentage of oxygen in the air by
5 giving supplemental oxygen, the oxygen replaces the
6 nitrogen in the lungs, so essentially you're going
7 to a different planet. Planet Earth is 21 percent.
8 If you put a child on 50 percent, it's
9 like you're breathing an oxygen concentration of
10 50 percent in the atmosphere, so that is going to
11 artificially increase your oxygenation, and that is
12 reflected in the pulse oximetry. That is why you
13 have a pulse oximetry of 99 percent in this case:
14 Because you've supplied supplemental oxygen. It has
15 to wash out over time, so you start breathing the
16 regular oxygen-level air. It's 21 percent. You got
17 to breathe that for a while.
18 And the 50 percent oxygen atmosphere
19 that you have delivered to the patient, the term is
20 washout. It washes out, and the nitrogen comes back
21 in and replaces the oxygen. After that happens and
22 the supplemental oxygen is washed out, then you can
23 repeat the pulse oximetry and see if it's stable,
24 and that is what the policy or the protocol is

25 reflecting: That you need some time for the washout

 

 

 

@ Elizabeth Gallo Elizabeth Gallo GeorgiaReporting.com/Schedule
EQGUR? PEDOR TING, BFC 404.389.1155
Case 5:19-cv-00163-EEF-MLH Document 26-6 Filed 02/27/20 Page 10 of 10 PagelD #: 169

Akeem Henderson, et al. vs Willis-Knighton Medical Center

 

Richard M. Sobel, M.D. November 26, 2019
Page 173
1 of oxygen, the supplemental oxygen to wash out.
2 Q Does it always -- are those times
3 preset for a child that is four years old with
4 compromised lungs from birth? The 20 to 30-minute
5 time?
6 A Just gave a rule of thumb. You can

7 tell how fast it's deteriorating. You could maybe

8 make the call in just a few minutes if it starts

9 precipitously dropping. So what you don't have is
10 verification of a -- of a room air oxygen that is

11 greater than 95 percent. So there is no way you can
12 determine that this child is not going to materially
13 deteriorate. Tachycardic, breathing too fast, and
14 you don't have a properly obtained pulse oximetry,
15 and you don't have anybody that is reporting a lung
16 exam.
17 Q Does albuterol have the effect of

18 increasing a patient's heart rate?

19 A It can.

20 Q It can, or it does? That is one of the
21 listed --

22 A It can. It can. It can actually go

23 down, so it depends. If you are effective in
24 treating the bronchospasm and the child is out of

25 the tripod position and not using any accessory

 

 

 

@ Elizabeth Gallo Elizabe th Gal lo GeorgiaReporting.com/Schedule
COCRE REPORTING IEC 404.389.1155
